DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on April 8, 2021 have been received and entered. Claims 1-20 have been amended. The Van Dijk’s declaration filed on April 8, 2021 have been received and considered. The declaration will be discussed below as it pertains to the rejection. Claims 1-20 are under consideration. 

Election/Restrictions
Applicant’s election of claims 1-3, 7-8, 10, 12-15 (group I) in the reply filed on December 4, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration restriction requirement between invention of group I and II were withdrawn and all the withdrawn claims 4-6, 9, 1, 16-20 were rejoined with the elected invention. 

Maintained-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-11, 16-17 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Murphy et al (USPGPUB 20140017782, dated 1/16/2014, filed on 09/25/2013, EFD 07/21/2003 or USP 8791323, dated 07/29/2014, EFD 07/21/2003).
With respect to claims 1-3, 7, 10, Murphy et al teach a hybridoma or a CHO cell comprising a light chain immunoglobulin locus comprising a human light chain variable region (VJ) and a mouse light chain constant region and wherein the light chain immunoglobulin locus is a kappa light chain locus, wherein the light chain immunoglobulin locus is an endogenous light chain immunoglobulin locus and  wherein the mouse expresses an antibody having a light chain encoded by the light chain immunoglobulin locus (see claims 1-3, 6-9 and 10 of ‘782). It is relevant to note that Murphy et al teach creating the human variable/mouse constant monoclonal 
With respect to claim 4-6, 9 and 16, Murphy et al teach that the hybridoma or Cho cells further comprises a heavy chain immunoglobulin locus comprising a human heavy chain variable region gene segment (human VH, DH, JH) operably linked to mouse constant region gene segment and wherein the mouse expresses an antibody having a kappa light chain encoded by the kappa light chain immunoglobulin locus and a heavy chain encoded by the heavy chain immunoglobulin locus (see claims 11-20 of ‘782 and figure 4). It is relevant to note that Murphy discloses “the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Thus, B cells or hybridoma obtained or made from the transgenic mouse would produces a hybrid antibody that comprises a human heavy chain variable region encoded by the rearranged human  immunoglobulin heavy chain variable region gene, a mouse heavy chain constant region encoded by the mouse heavy chain constant region gene, a human kappa chain variable region encoded by the rearranged human immunoglobulin kappa chain variable region gene, and a mouse kappa chain constant region encoded by the mouse kappa chain constant region gene (see para. 76 and 90). 
Regarding claims 8-9 11, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see para. 92). It is relevant to note that Murphy emphasizes given the critical functions of the transcriptional control elements, it is desirable to maintain these sequences intact (see para. 92). Further direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci suggest that cell from the mouse is nonfunctional to express endogenous mouse IgH and Ig Kappa chain.
With respect to claims 17, Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a .

Response to arguments
Applicant disagree with the rejection arguing that claims have been amended to recite isolated cells and therefore claims no longer read on an in situ cell. Applicant further point out that final paragraph of Murphy provides little detail on how to achieve a chimeric antibody light chain locus analogous to the chimeric IgH locus. Applicant argues that human lambda light chain locus with its numerous JC gene segments located downstream of unrearranged lambda V gene segments, is structurally different from the human IgH locus where the JC gene segments are not paired. In light of this structural differences between the human lambda light chain locus and the human IgH locus, it is not clear how one of skill in the art would have achieved. Applicant argues that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci”, as disclosed in Murphy [0105] Murphy US20140017782A1. Applicant point to structural differences between the human kappa light chain locus and the human IgH locus, in particular the 800 kb gap between the proximal and distal human kappa V gene segments, it is not clear how one of skill in the art would have achieved “[T]he final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci”, as disclosed in Murphy [0105] Murphy US20140017782A1, based on the structure of the human IgH locus. Applicant point to non-final office action mailed n ‘782 application to assert that claims are not enabling for the Ig Kappa locus. Applicant argues that Murphy do not teach rearranged vJ. Applicant further argues that ‘782 does not teach the further limitation of instant claim which requires that “said locus comprising a rearranged human VJ gene operably linked to a mouse kappa chain constant region gene”. Applicant re-iterates the same arguments that Murphy do not teach the limitation of the base claims and therefore does not qualify as anticipatory reference. Applicants’ arguments have been fully considered, but are not found persuasive.
a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain.” Additionally, Paragraph [0076] explains that “[t]he resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Accordingly, the Murphy teaches the claimed species of modified kappa light chain loci. Further, it was well-known in the art at the time of the invention that either the kappa chain or the lambda light chain is rearranged in individual B cells and hybridomas such as one disclosed in Murphy.
In response to applicant’s argument distinguishing the structural differences between the human kappa light chain locus and the human IgH locus, it is noted that Murphy explicitly teaches  embryonic stem cell wherein the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus; an embryonic stem cell of claim wherein the mouse kappa light chain variable region locus is replaced, in whole or in part, with a human kappa light chain variable region locus (see para. 24). It is further emphasized that instant application claims priority from US6596541 and teaching of 541 is incorporated by the reference also disclose an isolated cells or isolated mouse embryonic stem cell containing a genetically modified immunoglobulin variable region gene locus produced by a method, wherein the mouse kappa light chain variable region locus is replaced with a human kappa light chain variable region locus. In view of foregoing, it is apparent that the teaching of Murphy et al  is enabling as evident from the claims in issued US patent no US 6596541and US8791323 (see claims 12-15 of ‘541, cited as evidenced without relying on the rejection). In view of foregoing, it is apparent that Murphy explicitly teaches replacing while of mouse kappa variable gene segment with whole of human kappa variable gene segment to produce an isolated cells comprising a kappa light chain immunoglobulin locus comprising a 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 15-18 and 20 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USPGPUB 20140017782, dated 1/16/2014, filed on 09/25/2013, EFD 07/21/2003 or USP 8791323, dated 07/29/2014, EFD 07/21/2003) Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). . 
Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intronPage 15 of 43. (See MPEP 2111.03). 
With respect to claims 1-3, 7, 10, Murphy et al teach a hybridoma or a CHO cell comprising a light chain immunoglobulin locus comprising a human light chain variable region (VJ) and a mouse light chain constant region and wherein the light chain immunoglobulin locus is a kappa light chain locus, wherein the light chain immunoglobulin locus is an endogenous light chain immunoglobulin locus and  wherein the mouse expresses an antibody having a light chain encoded by the light chain immunoglobulin locus (see claims 1-3, 6-9 and 10 of ‘782). 
With respect to claim 4-6, 9 and 16, Murphy et al teach that the hybridoma or Cho cells further comprises a heavy chain immunoglobulin locus comprising a human heavy chain variable region gene segment (human VH, DH, JH) operably linked to mouse constant region gene segment and wherein the mouse expresses an antibody having a kappa light chain encoded by the kappa light chain immunoglobulin locus and a heavy chain encoded by the heavy chain immunoglobulin locus (see claims 11-20 of ‘782 and figure 4). It is relevant to note that Murphy discloses “the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies.” Thus, B cells or hybridoma obtained or made from the transgenic mouse would produces a hybrid antibody that comprises a human heavy chain variable region encoded by the rearranged human  immuno-globulin heavy chain variable region gene, a mouse heavy chain constant region encoded by the mouse heavy chain constant region gene, a human kappa chain variable region encoded by the rearranged human immunoglobulin kappa chain variable region gene, and a mouse kappa chain constant region encoded by the mouse kappa chain constant region gene (see para. 76 and 90). 
Regarding claims 8-9 11, Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see para. 92). It is relevant to note that Murphy emphasizes given the critical functions of the transcriptional control elements, it is desirable to maintain these sequences intact (see para. 92). Further direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci suggest that cell from the mouse is nonfunctional to express endogenous mouse IgH and Ig Kappa chain.
With respect to claims 17, Murphy et al teach creating the human variable/mouse constant monoclonal antibody by performing the equivalent variable region substitutions on kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see para. 105). In a preferred embodiment, Murphy et al teach hybridoma cells made from transgenic mice comprising some 
This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale


Stevens discloses a method that employs to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) (limitation of claim 1, 4-5, 9, 12, 18). 
 Regarding claims 8, 11-19, Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). It is disclosed that the antibodies produced by Veloclmmune mice possess mouse constant regions, …. have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).
However, combination of references do not teach human JC intronic DNA is contiguous with truncated mouse JC intronic DNA upstream of said mouse Emu and wherein said truncated mouse JC intronic DNA comprises said mouse E, such that said mouse is functional to rearrange said human heavy chain V gene segments, D gene segments and J gene segments and to produce.
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi further teaches method can further comprise isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host animal Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 20, lines 25-30). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJ/VJ regions and insertion of human VDJ/VJ at the endogenous locus.  Tanamachi et al teach isolating B cells from the transgenic mouse (see page 19, lines 31, page 2028-30) and monoclonal antibodies can be prepared and selected by one of a variety of suitable methods known in the art including, but not limited to hybridoma generation (see page 20, line 1). It is further disclosed that the hybridomas producing chimeric monoclonal antibodies of the invention are generated. It is further disclosed that the hybridomas,is produced from splenocytes and/or lymph node cells from immunized mice can be isolated and fused to an appropriate immortalized cell line, such as a mouse myeloma cell line (see page 20, lines 1-15). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy and Tanamachi to modify the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human variable gene segments and , a chimeric JC intron homologous to human JC intron contiguous with a  mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse enhancer  and such would be obvious modification of known method of gene replacement as taught by Murphy and Tanamachi, with a reasonable expectation of success, at the time of the instant invention to isolate  a B-cell or hybridoma comprising chimeric immunoglobulin heavy (IgH) and immunoglobulin kappa locus therefrom using the mouse disclosed in Murphy,  Stevens and suggested by Tanamachi. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, even though IgK JC intron comprising a kappa chain locus enhancer and 782bp of mouse IgK intron DNA upstream of the enhancer is not explicitly disclosed in prior art absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid Ig locus and rational design choice to in view of teaching of Murphy, Tanamachi and evidenced by Morrison. Likewise, the limitation of positioning the chimeric junction within the J/C intron less than 2 kb downstream of the most 3' human JH/JK gene segment and upstream of the mouse Eμ intronic KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claims 1, 5, 9, 12-14, 17-19 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)), as applied above 1, 5, 9, 17-18 and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The combination of references differ from instant invention by not explicitly disclosing mouse IgH JC intronic DNA comprises mouse 129 strain JC intronic DNA..
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Tanamachi, Morrison and Adams to isolate cell or produce hybridoma from a cell produced from the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain mouse to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and  kappa light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing that there is a significant difference in structure of the chimeric IgH locus  taught in Tanamachi from instantly recited limitation. Applicant notes that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Emu and Cmu. Applicant continue to argue that by virtue of its random integration into the mouse genome, the minimal chimeric IgH transgene taught by Tanamachi lacks the extensive chromosomal regulatory regions present in the instantly recited chimeric IgH locus positioned at the endogenous IgH locus. With few apparent regulatory sequences in the Tanamachi construct above, motivation to modify the chimeric IgH locus taught by Murphy et al. by replacing it with the chimeric locus taught by Tanamachi is lacking. Nor would the minimal 
In response, it is noted that Murphy as evidenced by Stevens alone teaches that claimed isolated cells comprising a chimeric immunoglobulin kappa locus as discussed supra. With respect to applicant’s argument pertaining to the limitation of claims 12 and 18, it is noted that Applicants have engaged in selective reading of the teachings of Tanamachi et al. to formulate the grounds for not the teaching the invention and/or teaching away from the invention. It is ordinary skill in the art that LTVEC1 and, the J/C intron in the Ig locus of a Murphy mouse must necessarily would have included at least some human intronic DNA.  Therefore, teaching of Murphy as evident from Stevens alone teach the chimeric kappa locus comprise human JC intron and mouse JC intron and mouse constant and control region.  It would have been obvious to a person of ordinary skill in the art seeking to include the “entire” DJ “region” would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, an artisan would have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included. The chimeric JC intron would be the outcome of the Murphy that was also shown in prior art by Grosveld (W02009/013620, IDS, cited as evidence without relying on the rejection). As described in Example 1, Figure 1 shows a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1) similar to Murphy (emphasis added) (cited as evidence without relying on the rejection). It is further noted that Grosveld similar to Murphy discloses the advantage of this approach when compared to the introduction of immunoglobulin loci and regulatory elements by random integration (as exemplified by Tanamachi) into the genome is that host (mouse) regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3). The foregoing disclosures support the teaching of Murphy and Stevens with respect to chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type human IgH locus (see Stevens figure below for the chimeric JC intron). 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJH/VJ regions. It is emphasized that Tanamachi is merely cited to further establish the fact that it was known in prior art that antibodies with variable and constant domains from two different mammalian sources are effectively expressed in mouse cells from fused gene constructs in which the J/C intron is chimeric. In fact, Bradleys’ declaration filed in related US application no. 13/310431 Figure 1 of states “Tanamachi et al. contains most of, but not the entire mouse J/C intron. It is disclosed that the complete mouse JC intron of the C57B1/6 mouse is 5,783 base pairs in length according to database available today (GRCm38/mmlO) in length and derivable from Figure 1 of Tanamachi et al. Figure 1 of Tanamachi et al. lacks 94 base pairs of 5’ most, as defined by the NgoMIV site 94 bases after mouse JH4 (see para. 4 of the Bradley’s declaration filed on 9/12/2016 in 13/310431)”. Therefore, Tanamachi like Murphy as evident from Stevens discloses a chimeric JC intron containing human JC intron and mouse JC intron in construct and that is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome. One of ordinary skill in the art reviewing the teaching of Murphy, Stevens and Tanamachi in view of art prior to filing of instant application would conclude that presence of the “large human insert” of LTVEC1, including the entire human J region would have suggested that LTVEC1 and, ultimately, the J/C intron in the IgH/IgK locus of a Murphy and Stevens mouse, included at least some human intronic DNA. This would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene 
In response to applicant’s relying on Van Dijk’s declaration arguing that Tanamachi discloses mini-locus is not integrated and therefore is not subjected to endogenous mouse regulation of IgH locus,  it is emphasized that Murphy as evident from the teaching of Stevens alone teaches  a chimeric IgH locus comprising  a plurality of unrearranged human VH gene segments, a plurality of unrearranged human D segments and a plurality of unrearranged human JH segments upstream of a human and mouse JC intron which contained mouse mu enhancer and followed by a  mouse C gene segment at the endogenous IgH locus. Tanamachi is merely cited to support that chimeric JC intron containing human JC intron and mouse JC intron in construct is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome.
In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) and Morrison in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron. The teaching includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration filed as IDS on 11/24/2020, filed in IPR-2019-01577 and IPR2019-01578, para. 120). The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration filed as IDS, 11/24/2020). The teaching of Tanamachi and Morrison provide reasonable expectation of success in using a truncated mouse JC intronic component of the chimeric IgH locus by Murphy as intron sequences (whether truncated or full) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins (see para. 128 of DeFranco’s declaration filed as IDS, 11/24/2020). It is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  The Van Dijk's declaration is deficient to the extent it fails to address how a truncated mouse JC intron would affect the human IgH variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH/IgL JC intron comprising a truncated mouse Igkappa intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid Igkappa locus, with reasonable expectation of success. 
It should be noted that the ultimate goal of Murphy is to produce antibody from a ES cells comprising human heavy chain immunoglobulin V, D, and J gene segments and human kappa light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human kappa light chain V and J gene segments replace mouse endogenous heavy and kappa light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci, and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form a hybrid heavy chain locus and hybrid light chain locus, and a transgenic mouse produced therefrom, wherein the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation. Like Murphy, the additional reference of Stevens teaches replacing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or- 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) as specifically indicated in Murphy. It is relevant to note that Stevens provide evidence of chimeric in ANTIBODY ENGINEERING, 267-93 (Carl A.K. Borrebaeck ed., Oxford University Press 2d ed.) (1995), page 268, IDS, cited as evidence without relying on rejection) states “intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. Since the intron will not be a part of the final antibody molecule, there is great latitude in the manipulations that can be performed without having an impact on the functional properties of the resulting antibody (see page 268). One of ordinary skill in the art reviewing the teaching of Murphy, Tanamachi and Morrison would know how to maintain endogenous mouse regulatory control elements and would have identified position of the chimeric junction of human and mouse intronic DNA in the J/C intron not critical as long as the splice site associated with the 3' JH gene segment is not affected. In response to applicant’s argument of providing evidence of functionality of chimeric JC intron comprising truncated mouse JC intron like fully human J/C introns, it is noted that prior to instant application, chimeric J/C introns could be successfully used in mouse cells and in transgenic mice to produce reverse chimeric antibodies as evident from the teaching of Tanamachi (art of record). The chimeric junction have been shown to work including one that include chimeric JC intron containing truncated mouse JC intron and human JC intron (see Tanamachi, art of record, US Patent 8,771,988, cited as evidence without relying on the rejection). In view of forgoing, absent evidence to contrary, it is reasonable to expect that the chimeric J/C intron as taught by Murphy, Stevens would have work in the same expected manner in the Tanamachi mouse, for 
On pages 20-21 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Tanamachi and Morrison that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-9, 11, 19-22, 24-33 of copending Application No. 15214963. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a cell expressing said IgK polypeptide comprising said human Vk region, nucleic acid encoding said antigen- specific antibody, nucleic acid encoding said IgK polypeptide comprising said human Vk region, and nucleic acid encoding said human Vk region. 
Claims 1-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-6, 13, 17-19 and 24 of copending Application No. 14056700. 
Claims 1-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10, 18-25, 27-29 of copending Application No. 15232122. Although the conflicting claims are not identical, they are not patentably distinct from each other
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15, 17,19 of copending Application No. 15955216.
Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of USP 10064398. This is a provisional nonstatutory double patenting rejection.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and pending US patent and US Patent applications of record. Thus the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woloschak et al (Molecular Immunology 1987, Pages 751-757), Stevens, S. et al. (Sept 10-13, 2006, September 10-13, Velocimmune: Humanization of Immunoglobulin Loci .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANOOP K SINGH/Primary Examiner, Art Unit 1632